UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6023



STEVEN REYES,

                                           Petitioner - Appellant,

          versus


J. JOSEPH CURRAN, JR., The Attorney General of
the State of Maryland; WILLIAM L. SMITH,
Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
97-278-JFM)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Steven Reyes, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, David Jonathan Taube, Assistant Attorney General, Ann
Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Balti-
more, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Reyes v. Curran, No. CA-97-278-JFM (D. Md.

Dec. 30, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2